Title: To Thomas Jefferson from Albert Gallatin, 12 September 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New York 12 Septer. 1805
                  
                  I enclose at last some observations on the Spanish affairs. The anxiety & occasional absence occasioned by the lingering illness of a child I finally lost had prevented my taking a sufficiently comprehensive view of the subject to commit any thing to writing: and even now I feel that it is very defective. Accept my congratulations on the Tripolan peace, and my wishes that you may terminate as favorably the Spanish differences.
                  With sincere attachment and great respect Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
               